PER CURIAM
The state seeks reconsideration of our decision in State v. Bighouse, 223 Or App 261, 196 P3d 538 (2008). In Bighouse, we affirmed defendant’s convictions but remanded for resentencing. The state now contends that, in light of Oregon v. Ice, 555 US_, 129 S Ct 711, 172 L Ed 2d 517 (2009), we erred in concluding that the imposition of consecutive sentences under ORS 137.123(5) requires findings by a jury rather than a judge. We agree and, accordingly, modify our opinion and affirm.
Reconsideration allowed; former opinion modified and adhered to as modified; former disposition withdrawn; affirmed.